PER CURIAM.
The jury awarded verdicts to appellee wife of $4,500 and to appellee husband for $3,000, based upon damages sustained by them due to the colliding of appellant’s bus into the rear of the automobile owned by the appellee husband and driven by the appellee wife. The appeal is taken from the judgment entered against the appellant.
The appellee wife was driving the automobile involved in an easterly direction on Seventh Avenue near the intersection of Fourteenth Street in the Ybor City section of the City of Tampa. At this intersection the electric traffic light signal of the red-yellow-green type changed from green to yellow, at which time appellee stopped her vehicle, following which appellant’s bus struck the rear of the automobile driven by appellee, from which impact she suffered a neck “whiplash” with resultant injury and attendant pain and suffering. The scene of the accident was in a principal business district, and the traffic was heavy at the time the accident occurred. ' '
Appellant has not contended before this court that under the evidence the case should not have been submitted to the jury; but, primarily, his appeal rests on the con-téntion, in effect, that the trial judge inadequately instructed the jury as to the applicable law, that the trial court erred in not giving appellant’s requested instructions, and that the verdicts are excessive.
Every presumption favors the correctness of the judgment of the trial court, and the one who complains of error must make such error clearly appear; nor is it within the province of an appellate court to substitute its judgment for that of the trial court unless the findings are clearly against the weight of the evidence. We have carefully examined the record and the briefs filed; have duly considered argument of counsel before this court and have concluded that, in the light of the pleadings as made and the evidence adduced thereunder, no reversible error has been made to appear. Accordingly, the judgment here reviewed should be and it is hereby affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.